Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 11/9/2020 was filed after the mailing date of the application on 6/22/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter
2.	Claims 1, 4-10, 12, and 13 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
In reference to the independent claims, the examiner performed a search, based upon the most recent amendments however no references could be found that teach the claimed features. Further, the outstanding rejection of claims 1, 4-10, 12, and 13 under 35 U.S.C. 112 1st paragraph was overcome with the newly amended claims received 11/9/2020. 
The closest prior art of record to Grieves et al., PGPub. 2015/0089428 teaches a method whereby quick task functions are assigned to keys on a keyboard. The reference to Grieves also teaches keys operating in as normal when selected by a user. Different interaction scenarios are recognized 
Applicant’s independent claims recite the following:
‘display, based on the received signal, a character on the screen displayed on the display unit of the image processing apparatus in a case where information about whether a software keyboard is currently displayed on the display unit of the image processing apparatus indicates that the software keyboard is currently displayed on the display unit of the image processing apparatus; and
Perform processing corresponding to the hardware key that is associated, by the information stored in the storage unit, with the received signal in a case where the information about whether the software keyboard is currently displayed on the display unit of the image processing apparatus indicates that the software keyboard is not currently displayed on the display unit of the image processing apparatus.’
More specifically, the claims recite determining whether a software keyboard is currently displayed on the display unit of the image processing apparatus and displaying a character on the screen displayed on the display unit of the image processing apparatus or performing processing corresponding to the hardware key that is associated, by the information stored in the storage unit, in response to the software keyboard is not currently displayed on the display unit of the image processing apparatus. The above-mentioned claim language found in the independent claims along with the combination of claim . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178